JONATHAN D. BRIGHTBILL
JEAN E. WILLIAMS
Deputy Assistant Attorneys General

BENJAMIN J. GRILLOT
BRIDGET KENNEDY MCNEIL
KRISTOFOR R. SWANSON
Environment & Natural Resources Division
U.S. Department of Justice

[contact information in signature block]
Attorneys for Federal Defendants


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION



Northern Plains Resource Council, et       Case No. 4:19-cv-44-BMM
al.,

             Plaintiffs,
                                           Cross-Motion for Partial Summary
       v.                                  Judgment

U.S. Army Corps of Engineers, et al.,

             Defendants,

       and

TransCanada Keystone Pipeline, LP,
et al.,

             Defendant-Intervenors.
      Federal Defendants cross-move for summary judgment on Counts One, Two,

and Four in Plaintiffs’ Amended Complaint, ECF No. 36. Support for the motion

is found in the contemporaneously-filed memorandum.



Date: December 23, 2019
                                    MARK STEGER SMITH
                                    Assistant U.S. Attorney
                                    Office of the United States Attorney
                                    2601 Second Ave. North, Suite 3200
                                    Billings, MT 59101
                                    Tel: (406) 247-4667
                                    Fax: (406) 657-6058
                                    mark.smith3@usdoj.gov

                                    JONATHAN D. BRIGHTBILL
                                    JEAN E. WILLIAMS
                                    Deputy Assistant Attorneys General

                                    __s/ Kristofor R. Swanson____
                                    KRISTOFOR R. SWANSON
                                    (Colo. Bar No. 39378)
                                    Senior Attorney
                                    Natural Resources Section
                                    Envt. & Natural Resources Div.
                                    U.S. Department of Justice
                                    P.O. Box 7611
                                    Washington, DC 20044-7611
                                    Tel: (202) 305-0248
                                    Fax: (202) 305-0506
                                    kristofor.swanson@usdoj.gov

                                    __s/ Benjamin J. Grillot________
                                    BENJAMIN J. GRILLOT
                                    (D.C. Bar No. 982114)
                                    Environmental Defense Section

                                      1
                                      Envt. & Natural Resources Div.
                                      U.S. Department of Justice
                                      P.O. Box 7611
                                      Washington, DC 20044-7611
                                      Tel: (202) 305-0303
                                      Fax: (202) 305-0506
                                      benjamin.grillot@usdoj.gov

                                      __s/ Bridget Kennedy McNeil_____
                                      BRIDGET KENNEDY MCNEIL
                                      Senior Trial Attorney
                                      Wildlife & Marine Resources Section
                                      Envt. & Natural Resources Div.
                                      U.S. Department of Justice
                                      999 18th Street
                                      South Terrace, Suite 370
                                      Denver, CO 80202
                                      303-844-1484
                                      bridget.mcneil@usdoj.gov




                           C ERTIFICATE      OF   S ERVICE

       I hereby certify that on December 23, 2019, I filed the above pleading with
the Court’s electronic case management system, which caused notice to be sent to
all parties.

                                              _Kristofor R. Swanson______
                                              Kristofor R. Swanson




                                         2
